STANLEY, Commissioner.
The appellant, Charles E. Gafford, is confined in the Eddyville penitentiary under a judgment of the Jefferson Circuit Court rendered at its September, 1950, term, sentencing him to confinement for life for the crime of armed robbery. He appeals from a judgment of the Lyon Circuit Court dismissing his petition for writ of habeas corpus.
The petition charges that the judgment of conviction is void because the indictment was returned by a grand jury illegally impaneled and contrary to the provisions of KRS 29.240. When the indictment was returned, that section limited sessions of a •grand jury to six days in a term unless the court extended the time. The indictment was returned on June 28, 1950, and, according to the allegations of this petition, there had been no order of court extending the *905sessions of the grand jury to cover that date.
In Harrod v. Commonwealth, Ky., 253 S.W.2d 574, we fully considered the question of the validity of an indictment rendered under like circumstances and held that it was not void although subject to being quashed upon seasonable motion; therefore, the convict was not entitled to be released under a writ of habeas corpus.
This judgment is affirmed on authority of this case.